                          IN THE UNITED STATES DISTRICT COURT FOR THE
                                  MIDDLE DISTRICT OF TENNESSEE
                                      NASHVILLE DIVISION


    MEMPHIS A. PHILLIP RANDOLPH                     )
    INSTITUTE, et al.,                              )
                                                    )
            Plaintiffs,                             )       NO. 3-20-cv-00374
                                                    )
    v.                                              )       JUDGE RICHARDSON
                                                    )
    TRE HARGETT, et al.,                            )
                                                    )
            Defendants.                             )


                               PRELIMINARY INJUNCTION ORDER

            Pending before the Court is Plaintiffs’ Motion for Preliminary Injunction (Doc. No. 40,

“Motion”). The Court has issued three Orders (Doc. Nos. 55, 66, and 77) denying the Motion in

part.1 Remaining for decision is Plaintiffs’ request for the Court to enjoin enforcement of Tenn.

Code Ann. § 2-2-115(b)(7) to the extent it provides, “Each person who registers by mail shall

appear in person to vote in the first election the person votes in after such registration becomes

effective.” (“first-time voter restriction”).2




1
  Previously, the Court denied Plaintiffs’ request to the extent it sought a preliminary injunction
before the August 6, 2020 election (Doc. No. 55); denied Plaintiffs’ request to preliminarily enjoin
Tenn. Code Ann. § 2-6-202(c)(4) (Doc. No. 66); and denied Plaintiffs’ request to preliminarily
enjoin Tenn. Code Ann. §§ 2-6-202(g) and 2-6-204 (Doc. No. 77). As for the second of these
denials, the Court adhered to it in an order (Doc. No. 73) denying Plaintiffs’ motion (Doc. No. 68)
to reconsider it.

2
 As explained in the accompanying Memorandum Opinion and Order, Plaintiffs as well as election
officials in Tennessee have construed “regist[ration] by mail” in this context to include registration
online, and thus, as used herein, “by mail” shall encompass “online.”


         Case 3:20-cv-00374 Document 80 Filed 09/09/20 Page 1 of 3 PageID #: 2636
        For the reasons stated in the accompanying Memorandum Opinion and Order, Plaintiffs’

Motion for Preliminary Injunction (Doc. No. 40) is GRANTED insofar as it seeks to preliminarily

enjoin enforcement of the first-time voter restriction.

        In determining whether to issue a preliminary injunction pursuant to Rule 65 of the Federal

Rules of Civil Procedure, the Court is to consider: (1) whether the movant has shown a strong or

substantial likelihood of success on the merits; (2) whether irreparable harm will result without an

injunction; (3) whether issuance of a preliminary injunction will result in substantial harm to

others; and (4) whether the public interest is advanced by the injunction. Northeast Ohio Coalition

for Homeless v. Husted, 696 F.3d 580, 591 (6th Cir. 2012); Brashear v. CCG Sys., Inc., No. 1:18-

cv-00059, 2018 WL 5044348, at *1 (M.D. Tenn. Oct. 17, 2018).

        As explained in the accompanying Memorandum Opinion and Order, the Court finds that:

Plaintiffs have demonstrated a strong or substantial likelihood of success on the merits of their

claim as to the first-time voter restriction; Plaintiffs have also demonstrated that they likely will

suffer immediate and irreparable injury if injunctive relief is not granted pending trial; that the

balance of harm to non-parties ultimately weighs, if anything, in favor of Plaintiffs and against

Defendants; and the public interest on balance will not be harmed by the existence of injunctive

relief pending trial.

        It is, therefore, ORDERED, pursuant to Federal Rule of Civil Procedure 65, that

Defendants and their officers, agents, employees, servants, attorneys, and all persons in active

concert or participation with them are hereby enjoined and restrained, pending further order of the

Court, from enforcing the first-time voter restriction, meaning, primarily and among other things,

that with respect to first-time voters who registered to vote in Tennessee by mail or online, the




   Case 3:20-cv-00374 Document 80 Filed 09/09/20 Page 2 of 3 PageID #: 2637
eligibility to vote by mail shall be made without reference to the requirement set forth in Tenn.

Code Ann. § 2-2-115(b)(7).3

       In addition, Defendants shall publicize the relief granted by this Order by all reasonable

means, including a notice prominently place on Defendant Hargett’s website. The relief set forth

herein shall be implemented without delay and so as to be effective for the national election

scheduled to take place on November 3, 2020.

       The bond requirement of Federal Rule of Civil Procedure 65 is hereby waived.

       This preliminary injunction is effective upon its issuance on September 9, 2020, at 5:00

p.m.

       IT IS SO ORDERED.



                                                     ________________________________
                                                     ELI RICHARDSON
                                                     UNITED STATES DISTRICT JUDGE




3
  The Court notes that Tenn. Code Ann. § 2-2-115(b)(7) includes, in addition to the first-time voter
restriction, a requirement that a person who registered by mail “present satisfactory proof of
identity” before voting in person. Nothing herein shall impair the prerogative of election officials
to enforce this requirement with respect to any such person who, despite the existence of this
preliminary injunction, chooses to vote in person.




    Case 3:20-cv-00374 Document 80 Filed 09/09/20 Page 3 of 3 PageID #: 2638
